United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-1876
                                   ___________

Joeffre Kolosky,                       *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Minnesota.
City of Brooklyn Park; City of         *
Brooklyn Center; City of Burnsville,   * [UNPUBLISHED]
City of Savage; Dakota County,         *
                                       *
            Appellees.                 *
                                  ___________

                             Submitted: June 12, 2009
                                Filed: June 22, 2009
                                 ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      Joeffre Kolosky appeals the district court’s1 dismissal of his 42 U.S.C. § 1983
complaint for failure to state a claim. After de novo review, see Olsen v. Mukasey,
541 F.3d 827, 830 (8th Cir. 2008), cert. denied, 77 U.S.L.W. 3606 (U.S. May 4,
2009), we conclude the dismissal of Kolosky’s complaint was proper for the reasons


      1
       The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota, adopting the report and recommendation of the Honorable Franklin L.
Noel, United States Magistrate Judge for the District of Minnesota.
stated by the district court. We also find no abuse of discretion in the district court’s
denial of Kolosky’s motion to proceed in forma pauperis on appeal, because Kolosky
failed to demonstrate that he had insufficient resources to pay the filing fee.
Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.
                         ______________________________




                                          -2-